DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
a. Claim 1 is objected to because of the following informalities:  Claim 1, line 11, recites “the first semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “at least one first semiconductor die” of line 7.  Appropriate correction is required.
b. Claim 1 is objected to because of the following informalities:  Claim 1, line 12, recites “the second semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “at least one second semiconductor die” of line 8.  Appropriate correction is required.
c. Claim 2 is objected to because of the following informalities:  Claim 2, line 4, recites “one of the first semiconductor dies.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “at least one first semiconductor die” of claim 1.  Appropriate correction is required.
d. Claim 2 is objected to because of the following informalities:  Claim 2, line 7, recites “one of the second semiconductor dies.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “at least one second semiconductor die” of claim 1.  Appropriate correction is required.
e. Claim 3 is objected to because of the following informalities:  Claim 3, line 2, recites “the semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “the individual semiconductor die” of claim 1.  Appropriate correction is required.
f. Claim 4 is objected to because of the following informalities:  Claim 4, line 3, recites “the first semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “the at least one first semiconductor die” of claim 1.  Appropriate correction is required.
g. Claim 4 is objected to because of the following informalities:  Claim 4, line 4, recites “the second semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “the at least one second semiconductor die” of claim 1.  Appropriate correction is required.
h. Claim 4 is objected to because of the following informalities:  Claim 4, line 6, recites “the third semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “the at least one third semiconductor die” of claim 4, line 2.  Appropriate correction is required.
i. Claim 5 is objected to because of the following informalities:  Claim 5, line 3, recites “the third semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “the at least one third semiconductor die” of claim 4.  Appropriate correction is required.
j. Claim 5 is objected to because of the following informalities:  Claim 5, line 4, recites “the second semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “the at least one second semiconductor die” of claim 1.  Appropriate correction is required.
k. Claim 5 is objected to because of the following informalities:  Claim 5, line 6, recites “the fourth semiconductor die.” For consistency and clarity of record the Office suggests amending the claim to refer back to the previously introduced “the at least one fourth semiconductor die” of claim 5, line 2.  Appropriate correction is required.
l. The term operates “more effectively” in claim 7 is a relative term which renders the claim indefinite. The term “more effectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Which operational parameter is more effective? How much more? What does more mean in this context?
m. The term operates “less effectively” in claim 11 is a relative term which renders the claim indefinite. The term “less effectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Which operational parameter is less effective? How much less? What does less mean in this context?
n. The term operates “more effectively” in claim 12 is a relative term which renders the claim indefinite. The term “more effectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Which operational parameter is more effective? How much more? What does more mean in this context?




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

a. Claim limitation “determining a performance rating of an operating parameter affected by temperature for individual semiconductor dies” (line 3) and “determining a performance rating of an operating parameter of the individual semiconductor dies at a second higher temperature” (line 5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification does not provide an explanation as to how this performance rating is determined. Is this performance rating a look-up value unique to each semiconductor chip(s)? Or is the semiconductor chip(s) placed on the memory module and the performance rating determined through temperature testing? The claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
b. Claim 1 recites the limitation "the performance rating of an operating parameter of the individual semiconductor dies at a second higher temperature”" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
c. The term “higher temperature” in claim 1 is a relative term which renders the claim indefinite. The term “higher temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a “high” temperature. Is this a specific value? Does this only require the temperature to be higher than the first temperature? If so by how much?
d. The term “not as temperature-affected” in claim 1 is a relative term which renders the claim indefinite. The term “not as temperature-affected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes “not as temperature-affected as the first semiconductor die.” Is there a single specific parameter not as affected? Is this with regards to one parameter? Two parameters? Or all parameters? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Heymann et al. (PG Pub 2020/0027500; hereinafter Heymann).

    PNG
    media_image1.png
    341
    562
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1 provided above, Heymann teaches a method for constructing an improved memory module 100 having two or more semiconductor dies (104-1 through 104-8; para [0014-0020]), comprising: 
determining a performance rating of an operating parameter (memory retention/functionability) affected by temperature for individual semiconductor dies (104-1 through 104-4 and 104-5 through 104-8) of the memory module at a first temperature (below 85°C; para [0016]); 
determining the performance rating of the operating parameter 108 of the individual semiconductor dies at a second temperature higher than the first temperature (between 85°C and 95°C; para [0016]);
identifying at least one first semiconductor die (e.g. 104-1) that is temperature-affected at higher temperatures (greater than 85°C) and at least one second semiconductor die (e.g. 104-8) that is not as temperature-affected (between 85°C and 95°C) as the first semiconductor die based on the determined performance ratings at the first temperature and the second temperature (para [0016]);
mounting the first semiconductor die at a first array area 102A (para [0020]) of a memory module substrate and mounting the second semiconductor die at a second array area 102B (para [0020]) of the memory module substrate (see Fig. 1), wherein the first array area is cooler than the second array area during operation (para [0016]).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 1 provided above, Heymann teaches the operating parameter is power consumption from the semiconductor die (para [0015-0022]).
2. 	Claims 2, 4 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Heymann. as applied to claim 1 above, and further in view of Koyle et al. “Micron DDR5: Key Module Features”, hereinafter Koyle.
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1 provided above, Although, Haymann teaches a memory module having two array areas both configured for semiconductor die(s) based on their temperature sensitivities. He does not explicitly teach “identifying a coolest die location in the first array area, the coolest die location having a lowest temperature in the first array area during operation; placing one of the first semiconductor dies in the coolest die location in the first array area; identifying a hottest die location in the second array area, the hottest die location having a highest temperature in the second array area during operation; and placing one of the second semiconductor dies in the hottest die location in the second array area.”

    PNG
    media_image2.png
    472
    608
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches a memory module (DDR5) comprising: identifying a coolest die location (bottom right corner) in a first array area (annotated “1st array” in Fig. 3 above), the coolest die location having a lowest temperature in the first array area during operation (see Fig.3 ); placing one of the first semiconductor dies (annotated “1st die” in Fig. 3 above) in the coolest die location in the first array area (see Fig.3 ); identifying a hottest die location (bottom left corner) in a second array area (annotated “2nd array” in Fig. 3 above), the hottest die location having a highest temperature in the second array area during operation (see Fig. 3); and placing one of the second semiconductor dies (annotated “2nd die” in Fig. 3 above) in the hottest die location in the second array area (see Fig. 3).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first, second, third, etc. semiconductor dies in array regions that satisfy their best mode of functionality based on their temperature requirements to provide  a more efficient memory module.
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1 provided above, Although, Haymann teaches a memory module having four array areas both configured for semiconductor die(s) based on their temperature sensitivities. He does not explicitly teach “identifying at least one third semiconductor die that is less temperature-affected at higher temperatures than the first semiconductor die and more temperature-affected at higher temperatures than the second semiconductor die based on the determined performance ratings at the first temperature and the second temperature; and mounting the third semiconductor die at a third array area of the memory module substrate, wherein the third array area is cooler than the second array area during operation and warmer than the first array area during operation.”
In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches a memory module (DDR5) comprising: identifying at least one third semiconductor die (annotated “3rd die” in Fig. 3 above) that is less temperature-affected at higher temperatures than the first semiconductor die and more temperature-affected at higher temperatures than the second semiconductor die based on the determined performance ratings at the first temperature and the second temperature (see Fig. 3); and mounting the third semiconductor die at a third array area (annotated “3rd array” in Fig. 3 above) of the memory module substrate (see Fig. 1 and Fig. 3), wherein the third array area is cooler than the second array area during operation and warmer than the first array area during operation (see Fig. 3).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first, second, third, etc. semiconductor dies in array regions that satisfy their best mode of functionality based on their temperature requirements to provide a more efficient memory module.
Regarding claim 5, refer to the figures cited above, in the combination of Heyman and Koyle, Koyle teaches identifying at least one fourth semiconductor die (annotated “4th die” in Fig. 3 above) that is less temperature-affected at higher temperatures than the third semiconductor die (annotated “3rd die” in Fig. 3 above) and more temperature-affected at higher temperatures than the second semiconductor die (annotated “2nd die” in Fig. 3 above) based on the determined performance ratings at the first temperature and the second temperature (see Fig. 3); and mounting the fourth semiconductor die at a fourth array area (annotated “4th array” in Fig. 3 above) of the memory module substrate (see Fig. 3), wherein the fourth array area is cooler than the second array area during operation and warmer than the third array area during operation (see Fig. 3).
Regarding claim 6, refer to the figures cited above, in the combination of Heyman and Koyle, Koyle teaches mounting a power management integrated circuit (PMIC; pg. 2) to a central portion (center) of the memory module substrate (see Fig. 3).
3.	Claims 7-20 are rejected under 35 U.S.C. 103 as being obvious over Koyle et al. “Micron DDR5: Key Module Features”, hereinafter Koyle.

    PNG
    media_image3.png
    478
    620
    media_image3.png
    Greyscale

Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches a memory module (DDR5) comprising: a substrate (the base upon which the chips are placed) having a surface (e.g. back side), the surface having a central portion (center portion), a first array area (annotated “1st array” in Fig. 3) on one side of the central portion (right side) and a second array area (annotated “2nd array” in Fig. 3) on an opposite side of the central portion (left side), wherein the first array area is cooler than the second array area during operation (see Fig. 3); 
a first semiconductor die (annotated “die-1” in Fig. 3) attached to the substrate in the first array area on the surface such that the first semiconductor die is located upstream of the central portion with respect to an airflow across the surface (see Fig. 3), wherein the first semiconductor die has a first performance rating of an operating parameter affected by temperature (see note below); and 
a second semiconductor die (annotated “die-1” in Fig. 3) attached to the substrate in the second array area such that the second semiconductor die is located downstream of the central portion with respect to the airflow across the surface (see Fig. 3), wherein the second semiconductor die has a second performance rating of the operating parameter indicating that the second semiconductor die operates more effectively than the first semiconductor die at higher temperatures (see note below), and wherein the first and second semiconductor dies are the same type of dies (DRAM).
Note: The recited “the first semiconductor die has a first performance rating of an operating parameter affected by temperature” and “the second semiconductor die has a second performance rating of the operating parameter indicating that the second semiconductor die operates more effectively than the first semiconductor die at higher temperatures” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having a first semiconductor die in a first array area and a second semiconductor die on a second array area, with the first and second array areas being on opposite sides of a central  portion, which  Koyle clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the first semiconductor die (annotated “die-1” in Fig. 3) is mounted in the first array area (annotated “1st array” in Fig. 3) on the surface of the substrate in a distal-most location relative to the central portion (center portion) (see Fig. 3).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the second semiconductor die (annotated “die-2” in Fig. 3) is mounted to the second array area (annotated “2nd array” in Fig. 3) on the surface of the substrate in a proximal-most position to the central portion (center portion) (see Fig. 3).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches a power management integrated circuit (PMIC; pg. 2) mounted to the central portion (center portion) of the surface (see Fig. 3).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the surface is a first surface (back side); 
the substrate includes a second surface (front side) opposite the first surface having a central portion (see Fig. 3), a first array area (annotated “1st array” in Fig. 3) on one side of the central portion (right side) and a second array area (annotated “2nd array” in Fig. 3) on an opposite side of the central portion (left side), wherein the first array area on the second surface is cooler than the second array area on the second surface during operation (see Fig. 3 above); and 
the memory module further comprises a third semiconductor die (DRAM in bottom right corner of first array) attached to the substrate in the first array area on the second surface (see Fig. 3), wherein: the third semiconductor die has a third performance rating of the operating parameter indicating that the third semiconductor die operates less effectively than the second semiconductor die at the higher temperatures (see note), and the third semiconductor die is mounted in the first array area on the second surface of the substrate in a distal-most position relative to the central portion (See Fig. 3).
Note: The recited “wherein: the third semiconductor die has a third performance rating of the operating parameter indicating that the third semiconductor die operates less effectively than the second semiconductor die at the higher temperatures” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having a first semiconductor die in a first array area and a second semiconductor die on a second array area, with the first and second array areas being on opposite sides of a central  portion, which  Koyle clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the substrate includes a second surface (front side) opposite the first surface having a central portion (see Fig. 3), a first array area (annotated “1st array” in Fig. 3) on one side of the central portion (right side) and a second array area (annotated “2nd array” in Fig. 3) on an opposite side of the central portion (left side), wherein the first array area on the second surface is cooler than the second array area on the second surface during operation (see Fig. 3 above); and the memory module further comprises a third semiconductor die (annotated “die-3” in Fig. 3) attached to the substrate in the first array area on the second surface (see Fig. 3), 
wherein: the third semiconductor die has a third performance rating of the operating parameter indicating that the third semiconductor die operates more effectively than the first semiconductor die at the higher temperatures (see note), and the third semiconductor die is mounted in the second array area on the second surface of the substrate in a proximal-most position relative to the central portion (the DRAM closest to RCO).
Note: The recited “wherein: the third semiconductor die has a third performance rating of the operating parameter indicating that the third semiconductor die operates less effectively than the second semiconductor die at the higher temperatures” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having a first semiconductor die in a first array area and a second semiconductor die on a second array area, with the first and second array areas being on opposite sides of a central  portion, which  Koyle clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the operating parameter is semiconductor data retention (pg. 2).
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the first semiconductor die (annotated “die-1”) is a most temperature-affected semiconductor die such that it has a lowest performance rating of the operating parameter of any semiconductor die attached to the substrate at the higher temperatures (see Fig. 3).

    PNG
    media_image4.png
    494
    619
    media_image4.png
    Greyscale

Regarding claim 15, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches a memory module (DDR5) comprising: a substrate (the base upon which the DRAM’s are placed) that includes a central portion (center), an upstream edge (left side), a downstream edge (right side) opposite the upstream edge (see Fig.3 ), a first array area (annotated “1st array” in Fig. 3) between the upstream edge and the central portion (see Fig.3 ), a second array area (annotated “2nd  array” in Fig. 3) between the downstream edge and the central portions (see Fig.3 ), and a surface extending from the upstream edge to the downstream edge (Back side), 
wherein: the surface includes one or more die attach locations in each of the first and second array areas (spaces filled with DRAM), the upstream edge is upstream from the central portion with respect to an airflow across the substrate (see Fig. 3), and the downstream edge is downstream from the central portion with respect to the airflow across the substrate (see Fig. 3), and a first semiconductor die attached to the surface of the substrate in a first die attach location in the first array area (annotated “1st die in Fig. 3 above); and a second semiconductor die attached to the surface of the substrate in a second die attach location in the second array area (annotated “2nd die in Fig. 3 above); 
wherein the first semiconductor die has a performance metric of an operating parameter (memory retention) with a first variance based on temperature and the second semiconductor die has the performance metric of the operating parameter (memory retention) with a second variance less than the first variance (see Fig. 3).
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the first die attach location (annotated “1st die in Fig. 3 above) is adjacent the upstream edge (see Fig. 3).
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the second die attach location (annotated “2nd die in Fig. 3 above) is adjacent the central portion (center)(see Fig.3 ).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the surface is a first surface (back side); the substrate includes a second surface (front side) opposite the first surface extending from the upstream edge to the downstream edge  (see Fig. 3); and the memory module further comprises a third semiconductor die (annotated “die-3” in Fig. 3) attached to the second surface of the substrate in a third die attach location (space occupied by the DRAM) in the first array area, wherein the third semiconductor die has the performance metric of the operating parameter with a third variance more than the second variance (see Fig. 3).
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches the first variance of the performance metric of the first semiconductor die is greater than a variance of the performance metric of any other semiconductor die attached to the memory module (see Fig. 3).
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 1 and Fig. 3-provided above, Koyle teaches one or more heat generating elements (PMIC) attached to the central portion (center) of the first surface (back side; see Fig.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895